             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20-cv-00228-WCM

MICHAEL ANDREW BIRCHFIELD,                   )
                                             )
                   Plaintiff,                )
                                             )               ORDER
v.                                           )
                                             )
ANDREW M. SAUL                               )
Commissioner of Social                       )
Security Administration,                     )
                                             )
           Defendant.                        )
___________________________                  )

      This matter is before the Court on Plaintiff’s Motion to Dismiss Civil

Action Pursuant to Rule 41(a)(2) Federal Rules of Civil Procedure (the “Motion

to Dismiss,” Doc. 16), by which Plaintiff moves that this matter be dismissed

with prejudice. Plaintiff represents that Defendant does not object.

      For the reasons stated in the Motion to Dismiss, the Motion to Dismiss

(Doc. 16) is GRANTED, and this matter is DISMISSED WITH PREJUDICE.

      It is so ordered.

                                  Signed: June 29, 2021




                                        1
